DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanes (US 4,308,995).
Regarding claims 1 and 9, Hanes teaches a blank (Fig. 7) used for making a container (Fig. 1), the blank comprising: a first primary panel 33; a second primary panel 31; a secondary panel 32; wherein the first primary panel is hingedly coupled to a first primary flap 53, wherein the second primary panel is hingedly coupled to a second primary flap 51, and wherein the secondary panel is hingedly coupled to a secondary flap 52; wherein the first primary flap comprises a main portion 53 and a tip portion 70, wherein the main portion is hingedly coupled to a first handle 55, and wherein the tip portion is positioned between the main portion and the first handle (Fig. 7); wherein the first primary panel and the second primary panel are configured to face each other when the container is in a box configuration (Fig. 6); wherein the secondary flap is configured to be positioned between the second primary flap and the main portion when the container is in the box configuration (specifically, segment 83 of the secondary flap is positioned between the primary flaps; Figs. 4-6), and wherein the tip portion 70 is configured to be positioned between the second primary flap 51 and an interior space of the container when the container is in the box configuration (Figs. 5-6); and wherein the first handle is configured to fold towards the main portion (Figs. 4-5), and wherein the container is configured to be held via the first handle when the container is in the box configuration (col 3 lines 31-35).
Regarding claim 2, Hanes teaches the first primary flap 53, the second primary flap 51, and the secondary flap  52 are configured to interlock with each other when the container is in the box configuration (segment 76 creates an interlock between all the component within the handle; Figs. 3-6).
Regarding claim 4, Hanes teaches a gap between the first handle and the first primary flap is formed when the first handle folds towards the main portion, allowing the container to be held via the first handle when the container is the box configuration (Fig. 1).
Regarding claim 5, Hanes teaches the second primary flap 51 comprises two extensions (on either side of the handle flap 54), wherein the second primary flap is hingedly coupled to a second handle 54 between the two extensions, wherein the second handle is configured to fold towards the second primary flap, and wherein the container is configured to be held via the second handle when the container is in the box configuration (Fig. 1).
Regarding claim 6, Hanes teaches the second primary flap 51 comprises two extensions (on either side of the handle flap 54), and wherein the tip portion is configured to be inserted between the two extensions when the container is in the box configuration (Figs. 5-6).
Regarding claim 7, the specification states that the first handle is removably connected to the tip portion and references Fig. 1A (0049), which illustrates two elements that are positioned against each other in blank form.  The specification says the elements disconnect and references Fig. 1F (0049), which illustrates the two elements positioned perpendicular two each other in box format.  The figures seem to illustrate the tip and handle are formed with a cut line between, the specification does not elaborate further.  For purpose of examination on the merits, the examiner interprets this limitation as the handle and tip portion separated by a cut line that allows them to pivot.  Hanes illustrates the first handle 55 is removably connected to the tip portion 70 (at line 67; Fig. 1), and wherein the first handle is configured to disconnect from the tip portion (Fig. 5).
Regarding claim 8, Hanes teaches the first primary panel 33 is hingedly coupled to the secondary panel 32 (Fig. 7), and wherein the first primary panel is configured to fold towards or to fold away from the secondary panel when the container is moved from a flat configuration to the box configuration (Fig. 1).
Regarding claims 10-11, Hanes teaches a blank (Fig. 7) used for making a container (Fig. 1), the blank comprising: a first primary panel 33; a second primary panel 31; a secondary panel 32; wherein the first primary panel is hingedly coupled to a first primary flap 53, wherein the second primary panel is hingedly coupled to a second primary flap 51, and wherein the secondary panel is hingedly coupled to a secondary flap 52; wherein the first primary flap comprises a main portion 53 and a tip portion 70, and wherein the second primary flap is hingedly coupled to a second handle 54; wherein the first primary panel and the second primary panel are configured to face each other when the container is in a box configuration (Figs. 5-6); wherein the secondary flap is configured to be positioned between the second primary flap and the main portion when the container is in the box configuration (specifically, segment 83 of the secondary flap is positioned between the primary flaps; Figs. 4-6), and wherein the tip portion 70 is configured to be positioned between the second primary flap 51 and an interior space of the container when the container is in the box configuration (Figs. 5-6); and wherein the first handle is configured to fold towards the main portion (Figs. 4-5), and wherein the container is configured to be held via the second handle when the container is in the box configuration (col 3 lines 31-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (DE 36414485 A1) in view of Manning (US 4,214,697).
Regarding claims 1 and 9, Horst teaches a blank (Fig. 1) used for making a container (Fig. 3), the blank comprising: a first primary panel 1; a second primary panel (facing opposite the first primary panel); a secondary panel (between the first and second primary panels); wherein the first primary panel is coupled to a first primary flap 2, wherein the second primary panel is coupled to a second primary flap 4, and wherein the secondary panel 4 is hingedly coupled to a secondary flap 8; wherein the first primary flap comprises a main portion and a tip portion 18, wherein the main portion is hingedly coupled to a first handle 15, and wherein the tip portion is positioned between the main portion and the first handle (Fig. 2); wherein the first primary panel and the second primary panel are configured to face each other when the container is in a box configuration (Fig. 2); wherein the secondary flap is configured to be positioned between the second primary flap and the main portion when the container is in the box configuration (Fig. 2), and wherein the tip portion is configured to be positioned between the second primary flap 3 and an interior space of the container when the container is in the box configuration (Fig. 2 the tab inserted through slot 19, making it inside the container); and wherein the first handle is configured to fold towards the main portion (Fig. 2), and wherein the container is configured to be held via the first handle when the container is in the box configuration (Fig. 2).  Horst teaches the first and second primary panels are integrated and flex about a hinge area 7 (Fig. 2) but Horst does not teach the panels are hingedly coupled.  Manning teaches an analogously formed container and blank and teaches providing a fold line across the side panels (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the structure of Horst with the teachings of Manning by adding a fold line with the motivation of facilitating the folding of the carton.
Regarding claim 2, Horst teaches the first primary flap 2, the second primary flap 4, and the secondary flap  3 are configured to interlock with each other when the container is in the box configuration (Fig. 1).
Regarding claim 3, Horst teaches the tip portion 18 is configured to be inserted in an aperture 19 provided by the second primary flap and the secondary flap when the container is in the box configuration (Fig. 2).
Regarding claim 4, Horst teaches a gap between the first handle and the first primary flap is formed when the first handle folds towards the main portion, allowing the container to be held via the first handle when the container is the box configuration (Figs. 1-2).
Regarding claim 8, Horst teaches the first primary panel is hingedly coupled to the secondary panel, and wherein the first primary panel is configured to fold towards or to fold away from the secondary panel when the container is moved from a flat configuration to the box configuration (Figs. 1-2).
Regarding claims 10-11, Horst teaches a blank (Fig. 1) used for making a container (Fig. 2), the blank comprising: a first primary panel 2; a second primary panel 3; a secondary panel 4; wherein the first primary panel is coupled to a first primary flap 2, wherein the second primary panel is coupled to a second primary flap 3, and wherein the secondary panel is hingedly coupled to a secondary flap 8; wherein the first primary flap comprises a main portion and a tip portion 18, and wherein the second primary flap is hingedly coupled to a second handle 16; wherein the first primary panel and the second primary panel are configured to face each other when the container is in a box configuration (Fig. 2); wherein the secondary flap is configured to be positioned between the second primary flap and the main portion when the container is in the box configuration (Fig. 2), and wherein the tip portion is configured to be positioned between the second primary flap 3 and an interior space of the container when the container is in the box configuration (Fig. 2 the tab inserted through slot 19, making it inside the container); and wherein the first handle is configured to fold towards the main portion (Fig. 2), and wherein the container is configured to be held via the first handle when the container is in the box configuration (Fig. 2).  Horst teaches the first and second primary panels are integrated and flex about a hinge area 7 (Fig. 2) but Horst does not teach the panels are hingedly coupled.  Manning teaches an analogously formed container and blank and teaches providing a fold line across the side panels (Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the structure of Horst with the teachings of Manning by adding a fold line with the motivation of facilitating the folding of the carton.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holmes (US 2,903,180), Roosa (US 5,423,487), Maroszek (US 4,530,459), and Zhang (CN 104787423 A) each teach structures having handle elements held in place by interlocking. Boonzaier (US 6,378,733) and Ellerbe (US 4,238,068) teach containers using an interlock structure analogous to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734